DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 05/10/2021 which amended claims 11 and 13. Claims 1-21 are currently pending in the application for patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the “computing device” in claim 13 as well as the “processing element” in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious determining by the processing element a two-dimensional non-linear mapping function to correct inaccuracies in the first calibration approximation resulting from the pinhole approximation by analyzing the first calibration image to compensate for distortion characteristics inherent to the projector. 
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
The dependent claims, claims 2-12, are likewise allowable by virtue of their dependency upon allowable independent claim 1.
Regarding Claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious that the at least one processing element, performs the following operations: generates a perspective projection matrix by modeling the laser projector as a pinhole device with a pinhole approximation to 
These limitations in combination with the other limitations of claim 13 renders the claim non-obvious over the prior art of record.
The dependent claims, claims 14-19, are likewise allowable by virtue of their dependency upon allowable independent claim 13. 

Regarding Claim 20, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a non-linear mapping function to correct inaccuracies in the first calibration approximation resulting from the pinhole approximation and determines a distortion map to adjust for distortion intrinsic to the laser projector.
These limitations in combination with the other limitations of claim 20 renders the claim non-obvious over the prior art of record.
The dependent claim, claim 21, is likewise allowable by virtue of its dependency upon allowable independent claim 20.

Raskar (US 2006/0209268) discloses a method of calibrating a projector (Figure 1; Element 110) comprising: 
receiving by a processing element (Figure 1; Element 150) a first calibration image (Figure 1; Element 180) of a first calibration pattern projected onto a projection surface (see Figure 1 and Paragraph [0024]); 
generating a perspective projection matrix (Paragraph [0028]; Element             
                
                    
                        P
                    
                    
                        P
                    
                
            
        ) by the processing element (Figure 1; Element 150) by modeling the projector (Figure 1; Element 110) as a pinhole device with a pinhole approximation to provide a first calibration approximation based on the first calibration image and the first calibration pattern (see Paragraphs [0025-0028]; wherein it is disclosed that from the input image, features of the display surface as well as features in the pattern of the output image 170 are detected and based upon said detected features a homography between the camera and display surface as well as the camera and projector is determined and these homographies are used to model the projector as a pinhole device) .
Raskar does not expressly disclose determining by the processing element a two-dimensional non-linear mapping function to correct inaccuracies in the first calibration approximation resulting from the pinhole approximation by analyzing the first calibration image to compensate for distortion characteristics inherent to the projector.

Huebner (US 2013/0229396) discloses a system for calibrating a laser projector (Figure 13; Element 150) with non-uniform distortion characteristics comprising: 
A laser projector (Figure 13; Element 150), wherein the laser projector (Figure 13; Element 150) projects a first calibration pattern onto a three-dimensional projection 
a camera (Figure 13; Element 156), wherein the camera (Figure 13; Element 156) captures a first calibration image of the first calibration pattern projected onto the three-dimensional projection surface (see Paragraph [0153]; wherein it is disclosed that one or more image frames are captured); and 
a computing device (Figure 3; Element 110), in electrical communication with the camera (Figure 3; Element 156) and having at least one processing element (Figure 3; Element 110), performs the following operations: 
generates a perspective projection matrix based on the first calibration image (see Figure 18; Step 106 and Paragraph [0153]); and determines a distortion map for the projector by analyzing the first calibration image and the first calibration pattern (see Figure 18; Step 114 and Paragraph [0158]).
Huebner does not expressly disclose that the at least one processing element generates a perspective projection matrix by modeling the laser projector as a pinhole device with a pinhole approximation to provide a first calibration approximation based on the first calibration image; and determines a distortion map for the laser projector that maps two-dimensional positions on a virtual image plane of the laser projector to three-dimensional positions on the three-dimensional projection surface by comparing the first calibration approximation to the first calibration image and the first calibration pattern to correct inaccuracies in the first calibration approximation resulting from the pinhole approximation, wherein the distortion map determines distortion inherent to the laser projector.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882